Citation Nr: 1722921	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  14-23 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance/housebound.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant and D.D.



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from April 1942 to April 1946, and from January 1951 to May 1951.  The Veteran died in April 2010.  The appellant is the surviving spouse.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in April 2011 by a Department of Veterans Affairs (VA) Regional Office (RO); which denied service connection for cause of death and SMC based on aid and attendance.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

In August 2014, the appellant testified at a hearing before the undersigned Veterans Law Judge.  

In October 2015, the Board remanded the case for additional development, consideration and issuance of a statement of the case (SOC) on the issue of entitlement to death pension benefits.

In a rating decision dated in October 2016, the RO granted service connection for cause of death.  Although an SOC on the issue of entitlement to death pension benefits was not issued, it is no longer needed since the Veteran's death has been determined to be service related and the RO's grant of service connection for cause of death is a greater benefit than nonservice-connected death pension.  Thus, the SMC claim is the sole issue remaining on appeal.

Moreover, in an October 2016 letter, the RO determined that the appellant was eligible for substitution pursuant to the Board remand.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010.


FINDING OF FACT

A service-connected disability did not cause the Veteran to be in need of regular aid and attendance or housebound before his death.  


CONCLUSION OF LAW

The criteria for SMC based on the need for aid and attendance/housebound were not met.  38 U.S.C.A. §§ 1114, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352, 3.1010 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks benefits as the substituted surviving spouse to a pending claim, filed by the Veteran prior to his death, for SMC based on the Veteran's being in need of the regular aid and attendance/housebound. 

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Applicable Law

SMC based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

As directed by 38 C.F.R. § 3.352(a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: (1) the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid (not to include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); (3) the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment. 

"Bedridden," which is a proper basis for the determination, is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. §§ 3.350(b)(4), 3.352(a). 

It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352 (a); Turco v. Brown, 9 Vet. App. 222, 224 (1996) (it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present").

Furthermore, the performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 CFR §3.352(c). 

SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent, and, in addition has either: (1) a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350 (i).  The permanently housebound criteria is met when the Veteran is substantially confined as a result of his or her service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Leaving one's house for medical purposes cannot, by itself, serve as the basis for finding that one is not substantially confined for purposes of housebound benefits.  Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).
Facts and Analysis

At the time of the Veteran's April 2010 SMC claim and his death, he was service connected at 70 percent for posttraumatic stress disorder (PTSD) and zero percent service-connected for malaria.  He was also in receipt of TDIU since November 8, 2002.  

The evidence also confirms that the Veteran was in need of aid and attendance/housebound at the time of his April 2010 claim for SMC and death; having just entered hospice care.  However, according to the evidence of record, this was due to his leukemia, which was a nonservice-connected disability.  See April 5, 2010, VA aid and attendance examination report, in which the examiner indicated that the Veteran was in need of aid and attendance due to severe anemia secondary to his acute myeloid leukemia.  No other disorder is identified as causing the Veteran to be in need of aid and attendance.  

Moreover, while the Veteran was in receipt of TDIU based on his PTSD at the time of his death, he did not have another disability, involving different anatomical segments or bodily systems, rated as 60 percent disabling or higher.  He also was not housebound due to a service-connected disability.  See, e.g., VA Primary Care Attending Note dated March 10, 2010, which describes the Veteran, just one month before his April 2010 aid and attendance examination, as going about his activities of daily living without assistance.  

In this regard, the Board notes that the symptoms associated with the Veteran's PTSD were productive of unemployability and have been determined to have contributed substantially or materially to his death (see October 2016 VA medical opinion).  However, the evidence shows that the Veteran was in need of aid and attendance/housebound (an entirely different VA benefit) because of his nonservice-connected leukemia, not his service-connected PTSD.  See, e.g., May 14, 2010, statement from Veteran's psychiatrist, who noted that it was "very stressful and overwhelming [for the Veteran] being confined for 4 5 hrs for the transfusion," and that the Veteran "was very upset about having to wear oxygen all the time feeling uncomfortable and embarrassed."  See also private medical records dated in March and April 2010, which show that the Veteran was placed on oxygen due to acute myelogenous leukemia and given a prognosis of weeks to live in March 2010.  The Board further notes that the Veteran filed his claim for aid and attendance on the day (April 5, 2010) that he entered hospice care and, according to the Veteran's cancer physicians, it was the Veteran's newly diagnosed acute myelogenous leukemia and the intervention/treatment for that cancer that caused him to need of aid and attendance/hospice care/housebound.  See, e.g., private oncology record dated March 26, 2010.  And, again, the Veteran was not service-connected for leukemia.  

The Board accordingly finds that the weight of the evidence is against the Veteran's pending claim for SMC based on the need for aid and attendance/housebound, as the Veteran was not service connected for leukemia, which was the disorder that caused him to be in need of aid and attendance/housebound.  The criteria for a grant of SMC based on the need for aid and attendance/housebound due to service-connected disability are therefore not met and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

SMC based on the need for aid and attendance/housebound is denied.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


